Citation Nr: 0633285	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-20 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sebaceous cyst of the right ear.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic eczema.

3.  Entitlement to service connection for multiple joint pain 
of the knees and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
January 1994 and from March 1996 to March 2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The issue of entitlement to service connection for multiple 
joint pain of the knees and ankles is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A residual right post-auricle scar had its onset from 
excision of a sebaceous cyst during service.  

2.  The veteran's eczema affects less than 20 percent of his 
entire body or of exposed areas affected, does not require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, and does not result in exudation or 
itching constant, extensive lesions, marked disfigurement, or 
scars.  


CONCLUSIONS OF LAW

1.  A residual scar from excision of a right post-auricle 
sebaceous cyst is related to service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a rating in excess of 10 percent for 
eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, § 4.118, Diagnostic Codes 
7806 (2001 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

VA satisfied the duty to notify by letter in April 2005.  The 
veteran was told of the requirements to establish successful 
claims for service connection and for an increased disability 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence, which would include 
that in his possession, to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

While the VCAA notice did not precede the initial 
adjudication, the action of the RO, described above, cured 
any defect in timing.  In this regard, the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims as he had the opportunity to submit 
additional argument and evidence.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Additional evidence was obtained by means 
of VA examinations in April 2005 and VA outpatient treatment 
records.  Additional argument was submitted by means of a 
statement from the veteran's representative, dated in 
September 2006.  A March 2006 supplemental statement of the 
case afforded the veteran additional process.  For this 
reason, the veteran has not been prejudiced by the timing of 
the VCAA notice.

The Court has held that VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case, the veteran was not provided with VCAA notice 
as to assignment of effective dates.  With regard to his 
claim for a higher rating for service-connected eczema, as 
this claim stems from the initial grant of service 
connection, 38 U.S.C.A. § 5103(a) notice is no longer 
required because an initial disability rating and effective 
date have been assigned and his claim has been substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
Court has stated that once a claim for service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision does not trigger additional § 5103(a) 
notice.  Id. at 493.  With regard to the claim for service 
connection for residuals of a post-operative sebaceous cyst, 
as the Board is granting his claim for service connection any 
questions as to the assignment of an effective date can be 
addressed in the first instance by the RO.  

Records and reports from VA and non-VA health providers have 
been obtained.  The veteran has not provided consent to 
release of information for any other records.  Appropriate VA 
examinations were conducted in August 2003 and April 2005.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006). 

Service medical records show that a sebaceous cyst was 
removed from behind the veteran's right ear in October 1997.  
While clinical notes report that the cyst had been present 
for one to two years, the record is absent for any notation 
upon entrance into service, or any other evidence that the 
cyst pre-existed service, either prior to entrance in 
February 1992 or March 1996.  Therefore the regulatory 
provisions applicable to service connection based on 
aggravation do not apply.  See 38 C.F.R. § 3.306 (2006).

A VA examination in April 2005 found that the veteran had 
bilateral post auricle scars from previous sebaceous cyst 
excisions.  Since the record does show that the veteran had a 
cyst removed from behind his right ear during service and the 
April 2005 examiner reported a scar of the post auricle right 
ear linked to a sebaceous cyst removal, the criteria for 
service connection for this residual scar have been met.  
Thus service connection for a residual scar from excision of 
a right post-auricle sebaceous cyst is warranted.


Increased Rating

Service connection was granted for chronic eczema in May 
2000.  A noncompensable disability rating was assigned under 
38 C.F.R. § 4.118 Diagnostic Code 7806, effective in March 
2000.  In April 2004, the RO increased the rating to 10 
percent, effective in March 2000.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim for a disability rating higher than 10 percent for 
eczema originated from the RO decision that granted service 
connection for this disability.  The claim therefore stems 
from the initial rating assigned to this disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the skin effective August 
30, 2002.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  The revised amended versions may only 
be applied as of their effective date and, before that time, 
only the former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to August 30, 2002, the next higher rating for eczema, 
30 percent, under Diagnostic Code 7806 required exudation or 
itching, constant, extensive lesions, or marked 
disfigurement.  

Effective from August 30, 2002, the next higher rating for 
eczema, 30 percent, under Diagnostic Code 7806, required that 
eczema affect 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  

As the record is absent for any evidence that the veteran's 
eczema results in scars, no other diagnostic code for 
disabilities of the skin is for application in this case.  

During service the veteran was treated numerous times for a 
rash on his hands, diagnosed as contact dermatitis, and a 
rash and lesion on his left foot, diagnosed as possible 
dyshidrotic eczema or contact dermatitis.  Clinic notes from 
March 1998 show that the veteran had 1 millimeter vesicles on 
his palms and soles, with approximately 5 to 10 of such on 
his hands and 5 to 7 of such on his soles.  His left sole 
also had a 1.5 by 1 centimeter area of scaly tissue.  In 
November 1999 he was found to have minimal erythemic cracking 
between the toes and a 4 by 5 centimeter erythemic minimally 
weeping patch on the medial and lateral left ankle.  Service 
medical records show that the veteran's eczema was treated 
with topical creams.  A subjective report of treatment by 
benadryl injection is found in an undated entry.  A January 
2000 examination does not address the rating criteria for 
eczema.

Also from the veteran's period of active military service, 
are March 2000 private medical records from Mission Hospital.  
These records show the veteran to have a papular rash mostly 
on the lateral and medial aspect of the fingers and on his 
feet.  

Post-service, a January 2003 VA outpatient clinic notation 
reported an 8 year history of pruritic rash on the hands and 
feet that was likely dyshidrosis.  Objective findings were 
that no skin lesions or abnormalities were found.  

An August 2003 VA skin examination diagnosed the veteran with 
eczema.  The veteran reported that his eczema cause 
exudation, ulcer formation, itching, shedding and crusting 
and that these symptoms occurred intermittently, as often as 
4 times per year and lasting for 1 month each time.  
Examination found signs of skin disease on the veteran's 
palms and fingers with crusting and hypopigmentation of less 
than 6 square inches.  There was no ulceration, exfoliation, 
tissue loss, induration, inflexibility, hyperpigmentation, 
abnormal texture, or limitation of motion.  The skin 
condition coverage of the exposed area was 2 percent.  The 
examiner stated that the skin lesions were not associated 
with systemic disease and did not manifest in connection with 
a nervous condition.  

VA outpatient clinic notes from July 2004 through April 2005 
contain an identical historical paragraph that the veteran 
has a pompholyx with blisters on sides of fingers, ankles, 
and feet with blisters elsewhere at times and sloughing of 
skin per patient in ears and other places in the past, and 
that he has a rash from a watch.  

An April 2005 VA skin examination found the veteran to have a 
few maculopapular rashes over the dorsal aspect of his feet 
with no ulceration or exfoliation but with minimal crusting.  
The veteran reported that his eczema resulted in crusting and 
itchiness as well as occasional oozing of yellowish fluid, 
but denied ulcer formation.  He reported that flare-ups 
happen once per month and last for twenty days.  At the 
examination, the veteran had only a slight rash present over 
his feet but the veteran stated that it is usually much 
worse.  The examiner reported that less than 1 percent of the 
veteran's whole body was affected and 0 percent of exposed 
areas.  Examination found no tissue loss, induration, 
inflexibility, hypo or hyperpigmentation, abnormal texture or 
limitation of motion.  The examiner stated that the veteran's 
skin condition was not associated with systemic disease or 
nervous condition.  A diagnosis was rendered of intermittent 
eczema with current slight rashes over the veteran's feet.  

While the veteran has indicated that his eczema is much worse 
than has ever been found on objective examination, such has 
never been demonstrated, either at the examinations or during 
VA outpatient clinic visits.  As the medical evidence shows, 
the veteran's eczema does not affect 20 percent or more of 
his entire body or of the exposed areas affected.  The 
evidence shows that the veteran's eczema does not result in 
constant itching or exudation.  Indeed, the veteran has 
stated that his eczema is intermittent, rather than constant; 
occurring anywhere from 4 times per year to monthly.  There 
is no evidence of disfigurement.  Lesions of the veteran's 
skin have always been described in terms that do not 
approximate "extensive".  The only treatment for his eczema 
other than topical creams is a reported history of a benadryl 
injection during service.  

The veteran's claim must be denied because his service-
connected eczema does not meet the criteria for a rating 
higher than the currently assigned 10 percent, either under 
the old or the revised Diagnostic Code 7806.  


ORDER

Entitlement to service connection for a right postauricle 
residual scar is granted.

Entitlement to an initial rating in excess of 10 percent for 
chronic eczema is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

Appellate review of the veteran's claim for joint pain in the 
knees and ankles would be premature as the agency of original 
jurisdiction has not yet adjudicated the claim under a theory 
of entitlement raised by the veteran.

In his August 2000 notice of disagreement, the veteran stated 
"it may be possible that my painful joints are related to my 
Gulf War experience".  The record is absent of sufficient 
evidence for the Board to determine whether the veteran 
either did or did not serve in the Persian Gulf.  
Additionally, although the veteran has raised the issue of 
entitlement based upon an undiagnosed illness, his claim has 
not been addressed under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  The veteran has not been provided 
VCAA notice regarding evidence necessary to substantiate a 
claim under those provisions either.  For these reasons a 
remand is required for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
regarding a claim under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
and with notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request the veteran's entire service 
personnel file.

3.  Readjudicate the veteran's service 
connection claim for joint pain of the 
knees and ankles, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the March 2006 
supplemental statement of the case.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


